Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pg(s). 7-9, filed 6/2/2021, with respect to the amended claims have been fully considered and are persuasive.  
Allowable Subject Matter
1.         Claims 1-4, 6-16, 18-21, 23 and 25-27 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a multi-reflecting time-of-flight mass spectrometer (MR-TOF MS), comprising:
an ion source, capable of generating a beam of ions, arranged to accelerate the ions in a first direction along a first axis;
an orthogonal accelerator arranged to accelerate the ions in a second direction along a second axis, wherein the second direction is orthogonal to the first direction; and
an ion mirror assembly comprising a plurality of gridless planar mirror electrodes, a plurality of mirrors, and an edge deflector configured to reverse a direction of travel of the ions along the first axis, the plurality of gridless planar mirror electrodes arranged to provide time-focusing of ions along a third axis substantially independent of ion energy and ion position, the plurality of mirrors including a first mirror having a first concave surface and a second mirror having a second concave surface, the first concave surface facing the second concave surface, and the edge deflector being disposed between the first concave surface and the second concave surface.
 
             Regarding claim 13, the prior art search failed to disclose a method of mass spectrometric analysis comprising: 
forming a beam of ions in an ion source;
accelerating the ions in a first direction along a first axis;
accelerating the ions with an orthogonal accelerator in a second direction along a second axis, wherein the second direction is orthogonal to the first direction;
reflecting the ions at least once with an ion mirror assembly comprising a plurality of gridless planar mirror electrodes and a plurality of mirrors, the plurality of gridless planar mirror electrodes arranged to provide time-focusing of ions along a third axis substantially independent of ion energy and ion position, the plurality of mirrors including a first mirror having a first concave surface and a second mirror having a second concave surface, the first concave surface facing the second concave surface;
reflecting the ions with an edge deflector to reverse a direction of travel of the ions along the first axis, the edge deflector being disposed between the first concave surface and the second concave surface; and
detecting an arrival time of the ions with a detector.

3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): a multi-reflecting time-of-flight mass spectrometer (MR-TOF MS), comprising:
an orthogonal accelerator arranged to accelerate the ions in a second direction along a second axis, wherein the second direction is orthogonal to the first direction; and
an ion mirror assembly comprising a plurality of gridless planar mirror electrodes, a plurality of mirrors, and an edge deflector configured to reverse a direction of travel of the ions along the first axis, the plurality of gridless planar mirror electrodes arranged to provide time-focusing of ions along a third axis substantially independent of ion energy and ion position, the plurality of mirrors including a first mirror having a first concave surface and a second mirror having a second concave surface, the first concave surface facing the second concave surface, and the edge deflector being disposed between the first concave surface and the second concave surface.

4.      The prior art search did not disclose or make obvious claim 13, with the elements of (emphasis added): accelerating the ions with an orthogonal accelerator in a second direction along a second axis, wherein the second direction is orthogonal to the first direction;
reflecting the ions at least once with an ion mirror assembly comprising a plurality of gridless planar mirror electrodes and a plurality of mirrors, the plurality of gridless planar mirror electrodes arranged to provide time-focusing of ions along a third axis substantially independent of ion energy and ion position, the plurality of mirrors including a first mirror having a first concave surface and a second mirror having a second concave surface, the first concave surface facing the second concave surface; and 
reflecting the ions with an edge deflector to reverse a direction of travel of the ions along the first axis, the edge deflector being disposed between the first concave surface and the second concave surface. 

5.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881